Citation Nr: 1110671	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-48 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

For the reasons indicated below, the Board must remand this matter to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II, and for a low back disorder.  He contends that his diabetes mellitus, type II, initially manifested itself as hypoglycemia both during and immediately after his military service.  He further contends that his current low back disorder is related to the strenuous physical activities during his military service, including marching and moving heavy medical equipment.

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

At his September 2010 videoconference hearing before the Board, the Veteran and his spouse testified that he was initially diagnosed with diabetes mellitus around 1998.  They further testified that the Veteran was seen by a private doctor at that time, and was immediately hospitalized for treatment.  The Veteran had not previously provided the RO with any information concerning this treatment.  Nevertheless, when VA is put on notice of the existence of private medical records which have not been obtain, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the assistance of the Veteran, must attempt to obtain these treatment records.

At his September 2010 videoconference hearing before the Board, the Veteran testified that he was placed on a physical profile limiting his activities to light duty during his military service.  He also reported that he was considered for a medical discharge.  Moreover, the Veteran has submitted a copy of an April 20, 1970 service treatment record which is new evidence in this case.  Under these circumstances, the RO must attempt to obtain the Veteran's service personnel file and any additional service treatment records which may have become available since the RO's last request.

In support of the Veteran's claim, VA treatment records, dated from March 24, 2005 through August 18, 2006, were obtained from the VA medical center in Central Arkansas.  The print copy of these records are numbered up to page 216.  Unfortunately, some of the numbered pages are missing.  Moreover, these records reveal that the Veteran received VA treatment for diabetes mellitus prior to March 24, 2005.  Accordingly, the RO must attempt to obtain all pertinent VA treatment records prior to August 18, 2006.

In support of the Veteran's claim, an opinion letter was received from the Veteran's friend, D.K., who reported being a retired RN.  In order to properly determine the probative value of this opinion, the RO should request that D.K. provide information concerning his medical education and background, and identify the bases for his opinion to include any of the Veteran's service or post service treatment records he considered in drafting his October 2010 opinion letter.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

Under the circumstances of this case, the Board finds that the Veteran must be afforded a VA examination to determine whether there is any relationship between his current diabetes mellitus, type II, and his military service.  In making this determination, the evidence of record reveals a current diagnosis of diabetes mellitus, type II.  At his hearing before the Board, the Veteran's spouse indicated that the Veteran was initially diagnosed with diabetes mellitus, type II, in 1998.  The Veteran and his spouse further testified that he began receiving treatment for sugar fluctuations, diagnosed as hypoglycemia, in the first year following his discharge from active duty service.  Finally, a retired registered nurse, and friend of the Veteran, opined that the Veteran had been treated for hypoglycemia, which turned into hyperglycemia, which resulted in his current diabetes mellitus, type II.  The friend further opined that the Veteran's condition was related to his military service.  Under these circumstances, the low threshold for a VA examination has been met.  Id.

Under the circumstances of this case, the Board finds that the Veteran must be afforded a VA examination to determine whether there is any relationship between the Veteran's current low back disorder and his military service.  In making this determination, the evidence of record revealed a current diagnosis of recurrent herniated nucleus pulposus, L4-5, left, with severe intractable left leg pain.  At his hearing before the Board, the Veteran and his spouse reported symptoms of ongoing low back pain which began during his active duty service.  The Veteran further reported that he began receiving treatment for his low back disorder in the first year following his discharge from active duty service.  Finally, a registered nurse, and friend of the Veteran, submitted an October 2010 opinion statement linking the Veteran's current back disorder to his military service.  Under these circumstances, the low threshold for a VA examination has been met.  Id.

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to secure the Veteran's service personnel file and any additional service treatment records that may exist.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
 
2.  The RO must contact D.K. and request that he provide information detailing his medical education and background.  The RO must also request that D.K. identify the bases for his opinion to include any of the Veteran's service or post service treatment records he considered in drafting his October 2010 opinion letter.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for diabetes mellitus, type II, and low back disorder, to include the treatment records relating to the Veteran's initial diagnosis of diabetes mellitus, type II, around 1998, which treatment the Veteran testified was provided by a private physician and resulted in him being hospitalized, and any additional VA treatment records available prior to August 18, 2006.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain all of the Veteran's available VA treatment records from 1998 to August 18, 2006.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  The Veteran must be afforded a VA examination to determine the existence and etiology of any low back disorder found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, to include the Veteran's post service history of back surgeries in November 1990 and May 2005.  .  Following a review of the service and post service medical records, and with consideration of the Veteran's statements and the other lay statements of record, the examiner must state whether any diagnosed low back disorder is related to the Veteran's military service or to any incident therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

5. The Veteran must be afforded a VA examination to determine the etiology of his diabetes mellitus, type II.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, to include the findings on the Veteran's November 1990 urine test; the Veteran's contentions of having been treated for fluctuating sugar levels since his discharge from military service; and his report of having been initially diagnosed with diabetes mellitus, type II, around 1998.  Following a review of the service and post service medical records, and with consideration of the Veteran's statements and the other lay statements of record, the examiner must state whether the Veteran's current diabetes mellitus, type II, is related to the Veteran's military service or to any incident therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

7.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

8.  After completing the above actions, and any other development as may be indicated, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


